Case 1:17-cv-00642 Document 97 Filed 06/14/19 Page 1 of 2 PageID #: 894




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                          BLUEFIELD DIVISION


FREEDOM FROM RELIGION
FOUNDATION, INC., et al.,

                              Plaintiffs,
                                                      Civil Action No. 1:17-cv-00642
       vs.
                                                      Hon. David A. Faber

MERCER COUNTY BOARD OF
EDUCATION, et al.,

                              Defendants.



                             CERTIFICATE OF SERVICE

The undersigned counsel for Plaintiffs Elizabeth Deal and Jessica Roe hereby certifies

this 14th day of June, 2019, that counsel for Plaintiffs served Plaintiff’s Second Requests

for Production of Documents, Set of Interrogatories, and Request for Admission to

Defendant Mercer County Board of Education, Plaintiff’s First Requests for Production

of Documents, Set of Interrogatories, and Request for Admission to Defendant Mercer

County Schools, and Plaintiff’s First Requests for Production of Documents, Set of

Interrogatories, and Request for Admission to Defendant Deborah Akers upon counsel of

record via email and mail to the following persons:


Hiram S. Sasser, III, Esquire
Jeremiah G. Dys, Esquire
Reed N. Smith, Esquire
First Liberty Institute
2001 West Plano Parkway, Suite 1600
Plano, TX 75075




                                             1
Case 1:17-cv-00642 Document 97 Filed 06/14/19 Page 2 of 2 PageID #: 895




Kermit J. Moore, Esquire
W. Blake Belcher, Esquire
Brewster Morhous Cameron
Post Office Box 529
Bluefield, WV 24701



                                   /s/ Marcus B. Schneider, Esquire
                                   Marcus B. Schneider, Esquire
                                   W.V. I.D. No. 12814
                                   STEELE SCHNEIDER
                                   428 Forbes Avenue, Suite 700
                                   Pittsburgh, PA 15219
                                   (412) 235-7682
                                   (412) 235-7693/facsimile
                                   marcschneider@steeleschneider.com

                                   Patrick C. Elliott, Esquire*
                                   Christopher Line, Esquire*
                                   Freedom From Religion Foundation
                                   PO Box 750
                                   Madison, Wisconsin 53701
                                   patrick@ffrf.org
                                   chris@ffrf.org
                                   *Visiting attorneys




                                   2
